DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38-42,47-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
              In claim 38, line 2, --adapted to be—should be inserted before “coupled” to clarify that the tooth-shaped pontic portion is not being positively claimed.
              In claim 39, line 2, “the inner surface” has no prior antecedent basis.  
              In claim 41, line 2, --adapted to be—should be inserted before “coupled” to clarify that the pontic device is not being positively claimed.
              In claim 41, line 2, it appears that “formed in” should be –formed into--, to agree with the recitation in claim 42, line 1.
             In claim 47, line 6, “portion” should be –end--.
             In claim 51, line 1, “portion” should be –end--.
             In claim 52, line 1, “including” should be –includes--.

            

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

[AltContent: textbox (protrusion)]Claims 36-38,43-46 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al 6386876 in view of Hochman et al 8425231.
[AltContent: arrow][AltContent: textbox (Opened coronal end, inner surface defines internal space within dome shaped structure)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Mesial/distal peaks)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Lingual/buccal valleys)][AltContent: arrow][AltContent: textbox (Closed apical end)][AltContent: arrow][AltContent: textbox (Dome shaped structure)]                                                           
    PNG
    media_image1.png
    374
    310
    media_image1.png
    Greyscale

                                                                            Lee et al, Fig. 12

                Lee et al do not disclose the dome shaped structure being made of acrylic or bisacrylic.
                Hochman et al disclose a similar device in which the outer structure 10 may be formed of acrylic.
                It would have been obvious to one skilled in the art to form the dome shaped structure of Lee et al out of an acrylic material, in view of the teaching of Hochman et al that an acrylic material is suitable for a structure that contacts gingival tissue in the oral cavity.

                With regard to claim 37, note how the curved perimeter of Lee et al is wider than the closed apical end, such that the solid wall tapers outwardly away from the closed apical end.  See fig. 12.
                With regard to claim 38, note that the protrusion 32 could be used to receive a tooth shaped pontic portion 10 that is adapted to be coupled to the pontic device.  See fig. 9.

                With regard to claim 44, note that the perimeter is asymmetrically scalloped (the rear valley is higher than the front valley, see fig. 12), to define the distal and mesial peaks and the lingual and buccal valleys.
                 With regard to claim 45, note that the perimeter is configured to contact gingival tissue of the tooth extraction site without spaces or gaps between the pontic device and the gingival tissue surrounding the tooth extraction site, to form a biologic seal.  See fig. 8.
                  With regard to claim 46, note that the closed apical end is configured to inhibit hard tissue grafting material placed in the tooth extraction site, from exiting the tooth extraction site.  See fig. 8, when the dome portion seals the gingival tissue, any hard grafting material placed in the site is inhibited from exiting, via the sealing of the gingival tissue.

Allowable Subject Matter
Claims 39-42 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 47-55 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.




The following is a statement of reasons for the indication of allowable subject matter:                                 
Regarding claim 39, the prior art of record does not teach the feature of the protrusion partially defining a generally annular region between the protrusion and the inner surface of the solid wall, in combination with the other limitations recited in claim 36.
Regarding claim 47, the prior art of record does not disclose the recited method, including the feature of the curved apical end being closed and uninterrupted.  Although Lee et al discloses a similar method, the curved apical end of Lee et al is not closed and uninterrupted.


.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D LUCCHESI whose telephone number is (571)272-4977. The examiner can normally be reached M-F 800-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772